DETAILED ACTION
The amendment filed on June 27, 2022 is acknowledged.
Claims 2-3 and 18-19 are cancelled, claims 1, 4-17 and 20-23 are pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-11, 13-17 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinozaki et al. (2018/0027704).
Figures 13A and 13B (annotated, next page) discloses a fluid vessel assembly 2 comprising:
	a first vessel body 2h with a first mating surface, the first vessel body 2h forming a first portion of a fluid cavity with a fluid inlet 2c and a fluid outlet 2e; and
	a second vessel body 2g with a second mating surface sized to engage the first mating surface, the second vessel body 2g forming a second portion of the fluid cavity; and
	wherein the first mating surface and the second mating surface are welded together (paragraph 79, last sentence) to bond the first vessel body 2h and the second vessel body 2g together;
wherein the first mating surface is provided with a plurality of nonparallel regions, i.e. lower wall edge and side wall edge (perpendicular walls 2b and 2a in Figure 6); and
wherein the second mating surface is provided with a plurality of nonparallel regions, i.e. lower wall edge and side wall edge (corresponding to perpendicular walls 2b and 2a in Figure 6).

    PNG
    media_image1.png
    704
    678
    media_image1.png
    Greyscale

Regarding claim 4, Figure 13B (annotated, above) discloses the plurality of nonparallel regions of the first mating surface is each generally planar.
Regarding claim 7, Figure 13B (annotated, above)  discloses the plurality of nonparallel regions of the second mating surface is each generally planar.
Regarding claim 8, Figure 13B (annotated, above) discloses the plurality of nonparallel regions of the first mating surface overlap the plurality of nonparallel regions of the second mating surface.
Regarding claim 9, Figure 13B (annotated, above) discloses the plurality of nonparallel regions of the first mating surface abut the plurality of nonparallel regions of the second mating surface.
Regarding claim 10, Figure 13B (annotated, page 3) discloses the plurality of nonparallel regions of the first mating surface overlap and abut the plurality of nonparallel regions of the second mating surface.
	Regarding claim 11, Shinozaki et al. (paragraph 79, last sentence) disclose the first mating surface and the second mating surface are welded together by friction stir welding.
Regarding claim 13, Shinozaki et al. (paragraph 36, third sentence) disclose the first vessel body 2h is formed of aluminum; and the second vessel body 2g is formed of aluminum.
Regarding claim 14, as applied to claim 1 above, Shinozaki et al. disclose the first vessel body 2h defines a cooling cavity body (receiving refrigerant, abstract) and the second vessel body 2g defines a cover plate.  The recitation “to cool a vehicle on-board battery charger” is considered to be a statement of intended use, where it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 15, Figures 13A-B (paragraph 79) disclose the fluid vessel assembly 2 does not comprise any threaded fasteners attaching the first vessel body 2h to the second vessel body 2g.
	Regarding claim 16, Figures 13A-B (paragraph 79) disclose the fluid vessel assembly 2 does not comprise an additional gasket associated with the first mating surface or associated with the second mating surface between the first vessel body 2h and the second vessel body 2g.
	Regarding claim 17, the claim is considered to be a statement of intended use, where it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
	Regarding claim 20, as applied to claims 1-3, 11 and 15-16, the claim limitations are met.
	Regarding claim 21, Figure 6 discloses the plurality of nonparallel regions, i.e. lower wall edge and side wall edge (perpendicular walls 2b and 2a) is provided along a perimeter of the welded first mating surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (2018/0027704).
	Shinozaki et al. discloses all the claimed limitations except the plurality of nonparallel regions is each oriented at a specific angle relative to each sequential region.
The specific angle relative to each sequential region is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any desired angle relative to each sequential region to achieve a desired flow channel path.
	Regarding claim 6, as applied to claim 5 above, the specific angle relative to each sequential region is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem.
Regarding claim 12, Figure 13B (annotated, page 3) discloses the first mating surface extends generally perpendicular to a first sidewall of the first vessel body 2h, 
wherein the second mating surface extends generally perpendicular to a second sidewall of the second vessel body 2g; and
	wherein the first vessel body sidewall is spaced apart from the second vessel body sidewall along the first vessel body 2h and the second vessel body 2g.  In this respect, a weld penetrating from above the second vessel body 2g to the first vessel body 2h cannot be wider than the thickness of the wall of the first vessel body 2h.  Further, the specific spacing between the first and the second vessel body sidewalls is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any desired spacing to provide adequate joint strength of  the weld.
	Regarding claim 23, as applied to claims 1 and 12 above, the claim limitations are met. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (2018/0027704) in view of Sharaf et al. (9,332,676).
	The device of Shinozaki et al. lacks a radius provided at one intersection of the plurality of nonparallel regions.
Sharaf et al. (Figures 1-3) discloses a fluid vessel assembly 12 comprising:
	a first vessel body 16 with a first mating surface, the first vessel body 16 forming a first portion of a fluid cavity 68 with a fluid inlet 70 and a fluid outlet 72; and
a second vessel body 14 with a second mating surface sized to engage the first mating surface, the second vessel body 14 forming a second portion of the fluid cavity 68;
wherein the first mating surface is provided with a plurality of nonparallel regions along groove 202 (Figure 3); and
wherein the second mating surface is provided with a plurality of nonparallel regions mating with groove 202 (Figure 3);
wherein a radius is provided at one intersection (a corner within shaded circle in Figure 3, annotated, below) of the plurality of nonparallel regions for the purpose of facilitating the path within the fluid cavity 18 to improve heat transfer.


    PNG
    media_image2.png
    611
    689
    media_image2.png
    Greyscale


It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Shinozaki et al. a radius provided at one intersection of the plurality of nonparallel regions for the purpose of facilitating the path within the fluid cavity to improve heat transfer as recognized by Sharaf et al.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Giving the claims the broadest reasonable interpretation in light of the specification, the primary reference of Shinozaki et al. meets the instant invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763